Citation Nr: 0525649	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-00 473	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
previously disallowed claim for service connection for post-
traumatic stress disorder has been received.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from March 1966 to 
June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for post-traumatic stress disorder (PTSD) 
and denied a rating higher than 20 percent for 
service-connected varicose veins of the left thigh and leg.  

The veteran testified at a video conferencing hearing before 
the Board in June 2005.  A transcript of the hearing has been 
prepared and is of record.  Following the hearing, the record 
was left open for a period of 30 days to allow the veteran an 
opportunity to submit additional evidence.  The evidence 
identified by the veteran at the hearing was received later 
in June 2005 and has been placed in the record, together with 
a written waiver of his right to have this material reviewed 
initially at the RO.  

The Board's determination herein as to the issue of whether 
new and material evidence sufficient reopen a previously 
denied claim for service connection for PTSD is favorable to 
the veteran.  The issue of whether entitlement to service 
connection may be granted based on a de novo review of the 
record is remanded to RO via the Appeals Management Center 
(AMC) in Washington, D.C, as is the issue of entitlement to 
an increased rating for varicose veins of the left lower 
extremity.  VA will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by a June 1992 rating decision; the veteran 
did not appeal this determination.  

2.  Following receipt of a petition to reopen the claim in 
July 1998, the RO, by a November 1998 rating decision, found 
that new and material evidence to reopen the claim had been 
received but that an award of service connection for PTSD was 
not warranted; the veteran did not appeal this determination.  

3.  The evidence received since the most recent prior final 
disallowance of service connection for PTSD has not 
previously been submitted to agency decisionmakers, relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the most recent prior denial of 
service connection for PTSD is new and material and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VCAA notification letters sent to the veteran 
in May and July 2002 were inadequate under the above 
standards to the extent that they did not furnish the 
information required by Quartuccio or otherwise satisfy the 
first of the above requirements for a valid VCAA notice.  
Since the determination below with respect to submission of 
new and material evidence to reopen the claim is favorable to 
the appellant and the merits of the claim must be remanded to 
the RO for other reasons, the deficiencies in the VCAA 
notifications may be corrected on remand and no prejudice to 
the veteran will result from the present consideration of the 
new and material evidence issue.  


Applicable law and regulations

The law provides that service connection may be established 
for disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 2002).  If the disability 
is not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  

A VA rating decision is final if it is not timely appealed to 
the Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2004).  The decision of a 
duly constituted rating agency will be final and binding as 
to conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a) (2004).  

When a claim to reopen is presented, the Secretary must 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

For claims filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.156(a) (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

The question of whether the previously denied claims for 
service connection for PTSD may be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the merits of such claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The September 2002 
rating decision adjudicated the claim on its merits without 
discussion of whether the claim was or was not found to have 
been reopened by new and material evidence.  However, the 
Board must always consider the new and material evidence 
issue, regardless of the action of the RO.  Barnett, 83 F.3d 
at 1383 (Fed. Cir. 1996). 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
submitted, it makes no difference whether the most recent 
final disallowance was based on the merits of the claim or on 
a determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim); see also Glynn v. Brown, 6 Vet. 
App. 523 (1994).  
The veteran filed his original claim for service connection 
for PTSD in February 1992.  That claim was denied by the RO 
in June 1992.  The evidence before the Board at that time 
included service medical records and the report of a 
June 1971 VA examination, neither of which documented 
complaints or findings of a psychiatric disorder.  The 
veteran failed to appear for VA psychiatric examinations 
scheduled for April and May 1992 in connection with his 
claim.  The veteran did not appeal the denial of service 
connection.  

The veteran requested in July 1998 that his claim be 
reopened.  In support of the request he submitted a report by 
a private psychologist that referred to "documented problems 
with post-traumatic stress disorder."  Also submitted was a 
report from a private psychiatrist who had conducted a 
court-ordered psychiatric examination of the veteran in 
June 1993.  The diagnoses included PTSD manifested by mild 
symptoms.  

By a November 1998 rating decision, the RO found that the 
evidence submitted by the veteran was new and material and 
was sufficient to reopen the claim for service connection for 
PTSD but that the claim remained denied because the diagnosis 
shown in the evidence was not linked to a specific stressor 
in service.  The veteran submitted a timely notice of 
disagreement but did not perfect his appeal by filing a 
timely substantive appeal following the issuance of the 
statement of the case.  The veteran did not appear for a 
psychiatric examination scheduled for May 1999.

In January 2002 the veteran submitted another request for 
service connection for PTSD.  The evidence received in 
connection with that request is summarized as follows. 

The veteran underwent a VA psychiatric examination in 
May 2002.  He related that his main difficulty involved 
problems with controlling his impulses which he felt were 
secondary to use of alcohol.  He believed that the use of 
alcohol was due to stressors arising from his experiences in 
Vietnam, where he was a machine-gunner.  He stated that he 
had been involved in combat but was not wounded.  The Axis I 
diagnoses were impulse control disorder related to alcohol 
use, by history, and alcohol dependence, history of cannabis 
abuse and history of PCP abuse, in remission.  Antisocial 
personality traits were noted.  

VA outpatient treatment records dated in 2002 and 2003 are of 
record.  In May 2002, a diagnosis of prolonged PTSD was 
reported.  An August 2002 statement is of record from the 
clinical director of Vets Place -- Southern Center, where it 
was reported that the veteran had sought assistance for 
continuing emotional problems stemming from incidents in 
Vietnam.  The veteran related that he had lived in a 
Vietnamese village where he had provided support to the 
village and local militia.  He stated that he had served in 
and around Khe Sahn during the siege build-up.  He related 
that he had served with combat units during his tour and that 
although he had not received any physical wounds, he believed 
that he had experienced emotional problems relating to his 
military service.  The report stated that specific traumas 
may be gained from direct conversation with the veteran.  The 
diagnosis was PTSD.  A July 2002 statement from a case 
manager at the Vets Place -- Southern Center is also of 
record.

At his June 2005 hearing, the veteran described treatment for 
PTSD.  He did not provide any specific details concerning 
PTSD stressors relating to service in Vietnam.  Following the 
hearing the veteran submitted a large quantity of additional 
evidence.  Included was a copy of his own lengthy handwritten 
affidavit.  Also included were medical statements dated in 
May 2005 from P. Jindrich and L. J. McClenahan and a 
July 2005 statement from P. Williamson, all of whom reported 
that the veteran had PTSD.  The statement from L. McClenahan, 
who had provided therapy to the veteran, related that the 
veteran clearly exceeded the criteria found in Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
of the American Psychiatric Association for posttraumatic 
stress disorder.  Also received were VA outpatient treatment 
records dated in May and June 2005.  A May 2005 entry 
contained an assessment of PTSD, not in control, with poor 
sleep. 

As noted above, the veteran's original claim for service 
connection for PTSD was denied in June 1992.  The veteran was 
advised of the adverse determination by letter but he did not 
submit a timely notice of disagreement.  In the absence of a 
timely appeal, the denial of the claim became final after one 
year with respect to the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  
The veteran filed a request to reopen the claim in July 1998 
but the claim was also denied.  The veteran initiated an 
appeal by filing a notice of disagreement but did not perfect 
the appeal by submitting a timely substantive appeal and the 
denial became final.  

In denying the veteran's current request to reopen the claim, 
the RO has stated that the medical professionals who 
diagnosed his psychiatric disorder as PTSD did not comply 
with the requirements contained in DSM-IV and that the PTSD 
diagnosis of record therefore did not comply with the 
applicable VA regulation, 38 C.F.R. § 4.125(a) (2004) 
(holding that if the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis).  The RO also 
noted that a VA psychiatrist, whose findings did conform to 
DSM-IV standards, had found that PTSD was not present.  

However, the evidence subsequently submitted by the veteran 
contains an explicit statement by a clinician that the 
veteran has PTSD that clearly exceeds the DSM-IV standards.  
This evidence is neither cumulative nor redundant.  
Regardless of whether this evidence, viewed in conjunction 
with all of the evidence of record, is sufficient to warrant 
an allowance of service connection for PTSD, at the very 
least such evidence helps to establish a reasonable 
possibility of an ultimate allowance of service connection 
for PTSD and warrants reopening of the claim.  

Accordingly, the Board finds that the evidence received since 
the most recent prior denial of service connection for PTSD 
is new and material and is sufficient to reopen the veteran's 
claim.  


ORDER

The claim for service connection for PTSD has been reopened 
by submission of new and material evidence, and to that 
extent, the appeal as to this issue is allowed.  

REMAND

For the reasons set forth herein, the Board has determined 
that additional procedural and evidentiary development is 
required and that the issues of entitlement to service 
connection for PTSD and entitlement to an increased rating 
for varicose veins must therefore be remanded to the RO by 
way of the AMC.  

Duties To Notify And Assist

The present claim is subject to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, which emphasized VA's obligation to notify 
claimants as to what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the RO provided the veteran with VCAA 
notice letters in May 2002 and July 2002, but the letters 
were deficient as to both issues under the above criteria.  
Accordingly, as the Board does not have the authority under 
the law to cure a VCAA notice defect, the case must be 
remanded so that proper VCAA notifications can be provided to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Service connection for PTSD

The law permits the granting of service connection for PTSD 
when there is medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, is required.  See 38 C.F.R. § 
3.304(f) (2004); 38 C.F.R. § 3.304(f) (effective March 7, 
1997).  Authority: 38 U.S.C.A. § 1154(b) (West 2002); see 
also Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

With regard to the stressor requirement, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted, in the absence of clear and convincing evidence 
to the contrary, as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2004).  

In the present case, the veteran is clearly a combat veteran, 
as evidenced by his receipt of the Combat Action Ribbon.  
Hence, his uncorroborated statements regarding stressful 
combat experiences must be accepted at face value in the 
absence of clear and unmistakable evidence to the contrary, 
and his claim is entitled to review under the relaxed 
evidentiary standard.  

However, the evidence of record has not adequately identified 
the combat-related events to which the veteran specifically 
attributes his claimed PTSD.  This deficiency was partially 
remedied by an information sheet provided in June 2005, which 
contains some references to stressful events and combat 
circumstances, but even if this information is accepted as 
proof of the occurrence of the stressors, additional clinical 
evaluation is necessary to determine whether these events are 
individually or collectively adequate to produce PTSD.  See 
West (Carleton) v. Brown, 7 Vet. App. 70 (1994) (holding that 
the question of whether a documented stressor is sufficient 
to cause PTSD is medical in nature and must be resolved by 
medical evidence).  

In addition, the record is contradictory concerning the 
veteran's present psychiatric diagnosis.  The VA outpatient 
treatment records and private examination and treatment 
reports diagnosing PTSD are contradicted by the report of a 
VA psychiatric examination in May 2005, which stated that 
although some symptoms of PTSD are present, the criteria 
required for a diagnosis of PTSD were not satisfied.  

The Board believes that a further VA psychiatric examination 
is necessary to resolve the diagnostic question presented in 
this case and to ascertain whether any PTSD found on 
examination is related to specific stressor events reported  
by the veteran.  


Increased rating for varicose veins

Service medical records show that in 1968 the veteran 
underwent high ligation and stripping of the veins of the 
left leg due to varicose veins.  After service, by a July 
1971 rating decision, service connection was granted for 
varicose veins of the left thigh and leg with postoperative 
scars, and a 20 percent evaluation was assigned from January 
1971.  

The veteran has undergone two further ligation and vein 
stripping procedures since service, first in 1983 and again 
in 2003.  A comprehensive VA examination for rating purposes 
has not been performed since May 2002, which was before the 
most recent surgery.  The Board finds that the evidence of 
record regarding the status of the left thigh and leg since 
the surgery is not adequate and that a reexamination to 
ascertain the current status of the postoperative varicose 
veins should be scheduled.  

It is noteworthy in this regard that the RO, as indicated in 
a January 2005 deferred rating decision, intended to schedule 
the veteran for an examination after his expected release 
from prison in April 2005 but that no such examination has 
been performed even though the veteran was in fact released 
in April 2005.  Also, the outpatient examination performed in 
June 2005 as described in reports submitted by the veteran is 
not the equivalent of an examination by a medical specialist 
with access to the veteran's complete record and is not 
adequate for rating purposes.  In addition, the June 2005 
outpatient reports indicate that a venous Doppler study was 
to be performed, but there is no record of whether this study 
took place.  If so, relevant documentation should be 
obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The AMC should ask the veteran to 
provide specific information concerning 
the individual stressor events to which 
he believes that any present PTSD is 
related.  He should be asked to provide 
detailed accounts of each stressor 
incident, including dates, places, and 
the names of persons killed or wounded.  

2.  The AMC should obtain all available 
examination and treatment records 
pertaining to the veteran for the periods 
from March 2003 and May 2005 and since 
June 2005 for inclusion in the veteran's 
claims file, including the report of any 
Doppler studies performed in or since 
June 2005.  

3.  The veteran should be given an 
opportunity to identify any other medical 
providers, either VA and private, 
including physicians or institutions 
(such as hospitals or clinics), from 
which he may have received examination or 
treatment for a psychiatric disorder 
since military service.  Upon receipt of 
proper authorization, the AMC should 
attempt to obtain all available 
documentation from any providers 
identified.  

4.  Regardless of whether the veteran 
responds to the above requests, the AMC 
should schedule the veteran for a special 
VA psychiatric examination to determine 
the nature of all current psychiatric 
pathology and ascertain whether such 
pathology is related to service.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  The examiner should 
identify all psychiatric 
disorders present and assign a 
diagnosis for each.  

(b)  The examiner should 
summarize the specific service-
related incidents cited by the 
veteran as stressors for PTSD.  

(c)  Accepting the veteran's 
service-related stressor 
descriptions as credible for 
diagnostic purposes, the 
examiner should express an 
opinion as to whether a 
diagnosis of PTSD that conforms 
to the requirements of DSM-IV 
is supported by the current 
examination findings.  


5.  Regardless of whether the veteran 
responds to the above requests, the AMC 
should schedule the veteran for a special 
VA examination by a specialist in 
vascular diseases to determine the nature 
and severity of all current 
manifestations of varicose veins, 
postoperative status.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for the 
conclusions reached.  

(a)  The examiner should 
identify all manifestations of 
varicose veins of the left 
thigh and leg, postoperative 
status.  

(b)  The examiner should state 
specifically whether persistent 
edema, stasis pigmentation, 
eczema, or ulceration is 
present, and should indicate 
the extent to which edema is 
relieved by elevation of the 
extremity.  

6.  After completion of the foregoing, 
the AMC should review the examination 
report and any additional evidence 
received to ensure that the purposes of 
this remand have been achieved.  All 
necessary follow-up actions should be 
taken.  

7.  Thereafter, the AMC should review the 
issues on appeal.  If the any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


